UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 16-20683-CIV-MORENO

HERON DEVELOPMENT CORPORATION,

and PALACE RESORTS, S.A. de C.V.,
Plaintiff,

vs.

VACATION TOURS, INC., MEDIA

INSIGHT GROUP, INC., ROSANNA M.
MENDEZ and GEORGE A. ALVAREZ,

Defendants.
/

 

TRIAL oRDER

This is a three-year old intellectual property dispute between Plaintiff Palace Resorts, S.A.
de C.V. (“Palace Resorts”)l, the owner of certain hotel- and resort-related trademarks, and
Defendants Vacation 'l`ours, Inc., Media lnsight Group, Inc., Rosanna M. Mendez, and George A.
Alvarez (collectively, “Defendants”), regarding Defendants registration of domain names that
infringe upon Plaintiff’ s protected marks. On the eve of trial, the Court granted Plaintiff’ s Motion
for Partial Summary Judgment, finding in favor of Plaintiff on its Anticybersquatting Consurner
Protection Act (“Anticybersquatting Act”) claim. Plaintiff subsequently dismissed all of its
remaining claims. Having done so, the case was scheduled to proceed as a bench trial for the
determination of statutory damages and other non-jury damages, only. At the Calendar Call,
however, the Court_agreeing with Plaintiff’s suggestion_determined that the case need not

proceed to trial, and instead directed the parties to submit briefs on the following issues: (l)

 

1 Plaintiff filed this brief on behalf of both Palace Resorts and Heron Development Corporation, but as explained
below, Heron is no longer a party to this case and the Court will only consider the brief on behalf of Palace Resorts.
See infra n.2.

Plaintiff’s request for a permanent injunction ordering the transfer of all infringing domain names
pursuant to 15 U.S.C. § 1125(d); (2) Plaintiffs entitlement to statutory damages under 15 U.S.C.
§ 1117(d); and (3) whether the case is “exceptional” under 15 U.S.C. § 1117(a) so as to warrant
an award of attorneys’ fees and costs. The parties did so.

For the reasons discussed below, this Court finds that Plaintiff is entitled to injunctive
relief, statutory damages, and reasonable attomeys’ fees and costs.
I. BACKGROUND

A. Parties and Relevant Non-Parties

1. Plaintiff

a. Palace Resorts, S.A. de C.V. (“Palace Resorts” or “Plaintiff”)

Palace Resorts is a Mexican corporation in the hospitality industry. lt owns and operates
hotels, resorts, and spas, and sells wedding, meeting, and vacation packages Heron currently holds
the exclusive license to use, enforce, and protect certain Palace Resorts trademarks in the United
States.

2. Former Plaintiff

a. Heron Development Corporation

Heron is a Panamanian company with its principal place of business in Panama City,
Panama. lt is a wholesale commercial retailer of unsold resort inventory for resorts in Mexico and

the Caribbean, including the following properties owned by Palace Resorts:

 

2 Heron Development Corporation (“Heron”) was the original plaintiff in this case. On November 30, 2017, in its
Order Granting in Part and Denying in Part Defendants’ Motion to Dismiss the Verified Second Amended Complaint,
the Court dismissed Count I_the Anticybersquatting Act claim_as to Heron for lack of standing. Plaintiff Palace
Resorts, only, subsequently moved for partial summary judgment on that claim, which the Court granted. Heron and
Palace Resorts then moved to dismiss the remaining claims, which the Court also granted. Consequently, Heron no
longer had any claims pending in the case. Heron is therefore no longer a party to this case.

2

(l) Beach Palace - located in Cancun, Mexico (opened October
1985);

(2) Cozumel Palace - located in Cozumel, Mexico (opened in
May 2005);

(3) lsla Mujeres Palace _ located in Isla Mujeres, Mexico
(opened in January 2007);

(4) Le Blanc Spa Resort - located in Cancun, Mexico (opened
in August 2005);

(5) Moon Palace Gold & Spa Resort ~ located in Cancun,
Mexico (opened January 1997);

(6) Moon Palace Jamaica Grand - located in Ocho Rios,
Jamaica (opened in June 2015);

(7) Playacar Palace _ located in Playa del Carmen, Mexico
(opened in December 2005); and

(8) Sun Palace _ located in Cancun, Mexico (opened in
December 1990).

Heron and Palace Holdings entered into an exclusive license agreement on December 5,
2015. The contract granted Heron an exclusive license to use certain trademarks owned by Palace
Holdings in the United States for the purpose of marketing and promoting the eight resort
properties listed above. The licensing agreement also granted Heron the exclusive right to enforce
and protect the trademarks from dilution and infringement in the United States. On February 1,
2016, Palace Holdings assigned the trademarks as well as the licensing agreement with Heron to

Palace Resorts.

3. Relevant Non-Party

a. Palace Holding, S.A. de C.V. (“Palace Holdings”)

Palace Holdings is a Mexican corporation in the hospitality industry. lt owns and operates
hotels, resorts, and spas, and sells wedding, meeting, and vacation packages. Although not a party

to this case, it has conducted business with Plaintiff and Defendants at various times. Defendant

Vacation Tours, lnc. previously had a wholesaler relationship with Palace Holdings until Palace
Holdings terminated the agreement in 2014. Palace Holdings previously licensed the trademarks
at issue in this case to heron. However, in February 2016, Palace Holdings assigned those
trademarks and the licensing agreement to Palace Resorts, S.A. de C.V.

4. Defendants
a. Vacation Tours, Inc. (“Vacation Store”)

Vacation Tours, lnc.-which operates as “Vacation Store of Miami” and “Vacation
Store”_is a Florida corporation with its principal place of business in Coral Gables, Florida. F or
a period of time, Vacation Store maintained a wholesaler relationship with Palace Holdings

b. Media Insight Group

Media Insight Group, lnc. is a Florida corporation with its principal place of business in
Miami Beach, Florida. lt is the registrant of forty domain names that infringe Palace Resorts’
trademarks

c. George A. Alvarez

George A. Alvarez is the registered agent and officer/director of Media lnsight.

d. Rosanna M. Mendez

Rosanna M. l\/lendez is an officer/director of Media Insight and Vacation Store.

B. Summary of Facts

Around 2008, Defendants began a marketing, advertising, and reservation referral service.
Reservation referral services often have multiple wholesaler commission-based business
relationships with hotels, resorts, and other travel-service providers For every referral-service
customer who ultimately purchases a vacation package or books the hotel, the referral service
receives a commission payment §

On June 10, 2012, Vacation Store and Palace Holdings entered into the most recent

wholesaler contract and addendum (“Final Contract”) that specified rates and terms for booking

4

rooms at properties owned and operated by Palace Resorts. The Final Contract prohibited the
unauthorized use or reproduction of Palace Holdings’ trademarks and listed infringement_
including the use of confusineg similar domain names_as grounds for terminating the Final
Contract.

At some point, Media Insight began registering the 40 domain names listed in the chart
below, all of which include the exact name, or a slight variation, of a Palace Resorts property.
Vacation Store uses Media lnsight’s domain names to operate live websites_designed to resemble
authentic Palace Resorts websites-to market its reservation referral business and sell travel
services to consumers Notably, Vacation Store sells reservations at Palace Resorts properties
through these domain names without any authorization from, or affiliation with, Palace Resorts.

The following chart lists the thirteen trademarks owned by Plaintiff, their registration and
incontestability information, and the lnfringing Domain Names registered and used by Defendants

to market and sell travel products and services

 

Palace Resort

Corporation’s Trademarks

Registration &
Incontestability

Defendant’s Alleg`edly I§nfringing
Domain Names

 

1. BEACH PALACE

Reg. no. 3622187,
(Registered on May 19,
2009) (lncontestable on
May 19, 2015)

1. beachpalacecancunhotel.com
2. beachpalacecancunresort.com
3. beachpalace.tv y

4. beachpalacegrand.com

 

2. COZUMEL
PALACE

Reg. no. 3154935,
(Registered on Oct. 10,
2006) (lncontestable on
Oct. 21, 2011)

5 . palacecancunhotel.com
6. palacecozumel.com

 

3. ISLA MUJERES
PALACE

Reg. no. 3611002,
(Registered on Apr. 28,
2009) (lncontestable on
May 20, 2015)

7. islamujerespalace.com

8. islamujerespalacegrand.com
9. palaceislamuj eres.com

10. islamuj erespalaceresort.com

 

 

4. LE BLANC BED

 

Reg. no. 3790516,
(Registered on May 18,
2010), (lncontestable on
May 16, 2010)

 

1 1. leblanc-cancun.com
12. leblanc-hotel.com

 

 

 

Reg. no. 3160152,

 

 

 

 

 

 

 

 

 

 

 

5. LE BLANC SPA (Registered on oct 17, §§ §::§:::::;:§;§;;;H;Om
RESORT 2006) (lncontestable on 15` leblancresorts a Corél
Nov. 29, 2011) ' P '
Reg. no. 2453148,
(Registered on May 22,
6' MOON PALACE 2001), (lncontestable on 16. moonpalacecancunresort.com
May 18, 2007) 17. moonpalacepuntacanahotel.com
Reg. no. 361 1003, 18. moonpalaceresortpuntacana.com
7' ggl?l§;‘;::€E (Registered On Apr_ 28, 19. moonpalacepuntacanaresort.com
2009), (lncontestable on 20. moonpalacejamaicagrand.com
RESORT May 19, 2015) 21. moonpalacejamaicaresort.com
Reg_ no_ 3611001, 22. moonpalaceochorios.com
8. M 0 ON SPA & (Registered On Apr_ 28, 23. moonpalacerivierarnaya.com
GOLF CLUB 2009), (lncontestable Ol'l
May 22, 2015)
Reg' no' 3738725’ 24 alace`amaica rande com
9. PALACE (Regisrered on Jan. 19, 25' palace]resorts §ide cc;m
RESORTS 2010), (lncontestable on 26'§ u_ha alace‘:’esort' Com
Jan. 19,2016) ' P p '
10. PLAYACAR (Regisrered on oct. 24, 29' Playacarpa§ace' rand Com
PALACE 2006), (lncontestable on ' p y rp g '
30. playacarpalaceresort.com
Oct. 24, 2011)
3 l . palaceplayacarresort.com
Y§'irsl;r:flzozr`ll§§é 19 32. sunpalacecancunresort.com
11. SUN PALACE g y ’ 33. sunpalaceresort.com
2009), (lncontestable as 34 Sun alace tv
0fMayi9,2015) ' p '
35. palacecancunresort.com
12. CANCUN PALACE Serial no. 86659415 36_ cancunandbeachpalac@_¢@m
37. cancunpalace.tv
3 8. cancunpalacelasamericas.com
13. CANCUN PALACE Serlal nO. 86656713 39_ Cancunpalacespecials_com
40. palacecancun.com

 

On March 14, 2014 Palace Holdings’ lawyer sent a letter to Vacation Store and Rosanna

Mendez terminating the Final Contract because of Vacation Store’s use of the infringing domain

names According to Palace Holdings, the use of these domain names violated the Final Contract’s

 

intellectual property restrictions Five days later, Palace Holdings’ lawyer sent a second letter
demanding that Vacation Store cease and desist using Palace Holdings’ protected marks

Vacation Store did not comply with Palace Holdings’ requests Rather, it responded on
April 1, 2014 by sending Palace Holdings a proposed domain names license agreement The
proposed agreement sought payment from Palace Holdings in exchange for transferring the
challenged domain names, or permitting the company to use those domain names Palace Holdings
declined.

Palace Holdings’ counsel sent Mendez and Alvarez, as representatives of Vacation Store
and Media lnsight, a final cease and desist letter on June 15, 2015. This letter cited Defendants’
intellectual property infringements and detailed seven instances of actual customer confusion
resulting from Defendants’ use of the domain names at issue. Defendants refused to comply. On
February 1, 2016, Palace Holdings assigned “all of its rights, interests, and obligations in and to
the Palace Resort Marks and the License Agreement” to Palace Resorts (Second Am. Compl. jj

22.) The assignment also transferred the licensing agreement with I-leron to Palace Resorts.

C. Procedural History

Heron Development Corporation filed this intellectual property lawsuit against Defendants
three years ago, alleging violations of the Anticbyersquatting Consumer Protection Act, the
Lanham Act, Florida’s trademark statutes, and Florida’s Deception and Unfair Trade Practices
Act, Defendants moved to dismiss the case, and shortly thereafter, Heron moved for a preliminary
injunctive order on its Anticybersquatting Act claim. The Court granted Defendants’ motion to
dismiss with leave to amend and subsequently entered the preliminary injunction against

Defendants The injunction prohibited Defendants from registering additional infringing domain

names and requiring Defendants to change the existing settings on the lnfringing Domain Names
to forward website traffic to Palace Resort’s webpage.

Almost a year later, at a hearing before the Court on pending matters in the case, Heron
made an ore tenus motion for leave to file a Second Amended Cornplaint, adding Palace Resorts
as a Plaintiff. The motion was granted, and Defendants subsequently moved to dismiss The Court
granted in part and denied in part Defendants’ motion, dismissing Heron, only, for lack of standing
to bring claims arising under the Anticybersquatting Act, the Lanham Act, and Florida trademark
infringement statutes and dismissing both Plaintiffs for dilution claims arising under the Lanham
Act and Florida statutes

Plaintiff Palace Resorts then moved for partial summary judgment on its claim arising
under the Anticybersquatting Act. The Court granted the motion (“June 12, 2018 Order on
Summary Judgment”), entering judgment as a matter of law in its favor. Shortly thereafter, on the
eve of trial, Palace Resorts and Heron Development moved jointly to dismiss all remaining claims
The Court granted the motion, leaving only the issue of Palace Resorts’ entitlement to statutory
damages under the Anticybersquatting Act claim and other non-jury damages, such as attorneys’
fees and costs At the Calendar Call, the Court determined-at Plaintiff’s suggestion_that the
case need not proceed as a bench trial on the issue of damages, and instead directed that the parties
submit trial briefs on the following issues: (1) Plaintiff’ s request for a permanent injunction
ordering the transfer of all infringing domain names pursuant to 15 U.S.C. § 1 125 (d); (2) Plaintiff s
entitlement to statutory damages under 15 U.S.C. § 1117(d); and (3) whether the case is
“exceptional” under 15 U.S.C. § 1117(a) so as to warrant an award of attorneys’ fees and costs.

Each is addressed below in turn.

II. ANALYSIS

A. Procedural Issues

Before addressing the pending substantive arguments, the Court will address the parties’

procedural issues
1. Waiver of Jury Trial

Defendants contend that “[t]his Court improperly denied Defendants the right to [a] jury
trial,” and that “even though the Plaintiff is seeking [only] statutory damages,” a jury trial is still
warranted. (D.E. 271, at 2.) Plaintiff argues that Defendants waived their right. The Court agrees

Federal Rule of Civil Procedure 38 “provides for a jury trial only where the right is
‘declared by the Seventh Amendment to the Constitution’ or ‘provided by a federal statute.”’ FN
Herstal SA v. Clya’e Armory, Inc., 838 F.3d 1071, 1088 (l lth Cir. 2016) (quoting Fed. R. Civ. P.
38(a)). “[W]hen a jury trial is demanded, the action must be tried by a jury on all issues so
demanded ‘unless . . . the court, on motion or on its own, finds that on some or all of those issues
there is no federal right to a jury trial.”’ Ia'. (1 lth Cir. 2016) (quoting Fed. R. Civ. P. 39(a)(2)).
Whether the right to a jury trial exists “turns on whether the claims were historically cognizable at
law or considered equitable.” Ia'. (citing Phillz'ps v. Kaplus, 764 F.2d 807, 813 (1 lth Cir. 1985)).
A jury trial is generally preserved for legal claims, but no jury trial is mandated for those claims
which are considered equitable Ia'.

Although it is true that Plaintiffs claims for legal relief_z'.e., statutory damages_would
otherwise entitle Defendants to a jury trial, Defendants have waived this right by failing to preserve
it at the Calendar Call. “[T]he right of a jury trial is fundamental, [and courts must] indulge every
reasonable presumption against waiver.” U.S. Medical Neuroscience Investments, LLC v. Morz‘on
Plam‘ Medical HospitalAssociation, Inc., No. 8:09-cv-00464-T-24MAP, 2009 WL 106'7115, at *1
(M.D. Fla. Sept. 16, 2009) (quotingAema Ins. C0. v. Kennedy, 301 U.S. 389, 393 (1937)) (internal

9

quotations omitted). “But the right to jury trial, like the right to assistance of counsel in a criminal
trial, may be waived, and in a civil case a waiver is shown by mere acquiescence, when the party
or his counsel if [sz'c] present and not objecting.” Bass v. Hoaglana’, 172 F.2d 205, 209 (5th Cir.
1949). Here, Defendants were present and active at the July 17, 2018 Calendar Call, where the
parties discussed with the Court how the case should proceed given that only the issues of
injunctive relief, statutory damages, and attomeys’ fees under the Anticybersquatting Act
remained pending. Plaintiff presented to the Court that the case need only proceed as a bench trial
or, in the alternative, on trial briefs While Defendants argued in favor of a live bench trial, they
never once raised the issue of a jury trial. ln fact, having performed a search of the transcript for
that proceeding, the parties never even used the word “jury.” (D.E. 279.)

Accordingly, the Court finds that Defendants clearly and unequivocally waived their right
to a jury trial by failing to raise, or otherwise object to, the issue at the Calendar Call.

2. Admissibility of Evidence

Defendants broadly argue that Plaintiff’s trial exhibits are inadmissible as irrelevant,
hearsay, lacking foundation, and improper summaries The Court, however, need not consider
these objections Had Plaintiff proceeded with its claim for actual damages, the evidence would
be relevant to the Court’s analysis But given that the Court has broad discretion to award statutory
damages and attorneys’ fees within the confines of the statutes below, it need not resolve the
evidentiary issues as it will not rely on the disputed evidence.

B. Substantive Issues

1. The Transfer of All Infringing Domain Names to Plaintiff

As a remedy, the Anticybersquatting Act provides that “[i]n any civil action involving the
registration, trafficking, or use of a domain name under this paragraph, a court may order the

forfeiture or cancellation of the domain name or the transfer of the domain name to the owner of

10

the mark.” See 15 U.S.C. § ll25(d)(1)(C). Defendants having been found liable under the
Anticybersquatting Act, Plaintiff requests that this Court order the transfer of all lnfringing
Domain Names_to Plaintiff and enter a permanent injunction against further interference and
infringement of Palace Resorts’ trademark-protected resort names3

Finding Plaintiffs request for transfer to be appropriate and commensurate with
Defendants’ actions, Defendants are ordered to transfer all forty (40) of the lnfringing Domain
Names to Plaintiff Palace Resorts within fourteen (14) days of the date of this Order. With respect
to Plaintiff’ s request that the Court permanently enjoin Defendants from any further infringement
of Palace Resorts’ trademarks, however, the Court declines to do so. Case law establishes that a
“[a] plaintiff who seeks a permanent injunction [under 15 U.S.C. § ll25(d)(1)(C)] must show (l)
it has suffered irreparable injury; (2) remedies at law are inadequate to compensate for that injury;
(3) a remedy in equity is warranted in light of balancing the hardships between the plaintiff and
defendant; and (4) the public interest would not be disserved by a permanent injunction.” Tavema
Opa Traa’emark Corp. v. Ismail, No. 08-20776-ClV-HOEVELER, 2010 WL 183 83 84, at *3 (S.D.
Fla. May 6, 2010) (citing eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 390 (2006)). While
the facts of the case would likely support entry of a permanent injunction, Plaintiff has failed to
analyze, or otherwise mention, any of the requisite factors and the Court will not engage in the

analysis on its behalf. For this reason, Plaintiffs request for a permanent injunction prohibiting

 

3 Plaintiff also requests that the Court allow an amendment of the pleadings to reflect eight additional, recently
discovered infringing domain names: MoonPalaceGrandResort.Com; MoonPalace-Resort.Com;
BeachPalaceGrandResort.Com; MoonPalaceCancunHotel.Com; PalaceHotelResort.Com;
PalacePlayacarResorts.Com; PuntaCanaMoonPalace.Com; and lslaMuj eresSpecials.Com. At this stage of litigation_
having already found liability on the originally pleaded lnfringing Domain Names_the Court finds it inappropriate
to allow the amendment of the pleadings to add the eight additional domains. Moreover, the Plaintiff does not provide
any analysis as to the additional eight names under the prongs of the Anticybersquatting Act, such that the Court could
even consider them for the purpose of awarding statutory damages or injunctive relief.

ll

Defendants from any further interference and infringement of Palace Resorts’ trademark-protected
resort names is denied.

2. Award of Statutory Damages Under 15 U.S.C. § 1117(d)

“ln a case involving a violation of section ll25(d)(l) of this title, the plaintiff may elect,
at any time before final judgment is rendered by the trial court, to recover, instead of actual
damages and profits, an award of statutory damages in the amount of not less than $l,OOO and not
more than 8100,000 per domain name, as the court considers just.” See 15 U.S.C. § 1117(d). Here,
Plaintiff has elected to do so. (D.E. 244, at 4) (“Plaintiffs are electing to move forward on Countl
seeking a bench trial on statutory damages . .”). The statutory damages provision is intended to
“deter wrongful conduct and to provide adequate remedies for trademark owners who seek enforce
their rights in court.” PetMed Express, Inc. v. MedPets.Com, Inc., 336 F. Supp. 2d 1213, 1221
(S.D. Fla. 2004) (citations omitted). “District courts have wide discretion in awarding statutory
damages.” Id. at 1219 (citing Cable/Home Comm. Corp. v. Nelwork Prod., Inc., 902 F.2d 829, 852
(l lth Cir. 1990)) (addition citations omitted).

Plaintiff seeks 8100,000, the maximum amount available, per lnfringing Domain Narne,
for a total of $4,800,000. Plaintiff submits that this amount is justified because Defendants’
infringement was willful, the duration of the infringement was lengthy, and the harm has been
substantial. ln its June 12, 2018 Order granting summary judgment, the Court found Defendants’
conduct unquestionably violated the Anticybersquatting To that end, the Court specifically found
that that the evidence overwhelmingly indicated that Defendants registered and used the lnfringing
Domain Names with a bad-faith intent to profit off of Palace Resorts’ trademarks and
corresponding goodwill. The Court analyzed the relevant “bad faith” factors, finding the

following:

12

First . . . Defendants have no intellectual property rights in Palace
Resorts’ trademarks, but still incorporated those marks in their
registered domain names Second, none of the infringing domain
names consist of the legal name of any of the Defendants. Third,
Defendants use the domain names in commerce to divert web traffic
and profits from Palace Resorts Fourth, given the cease and desist
letters sent to Defendants in response to their infringing use, and
Defendants’ efforts to mimic the appearance of authentic Palace
Resorts websites, it is clear that Defendants registered and used the
domain names with knowledge that doing so would harm Palace
Resorts and the value of its trademarks Fifth, after receiving
multiple cease and desist letters, Defendants sent Palace Holdings a
domain names license agreement seeking payment from Palace
Holdings for a transfer or use of the infringing domain names Sixth,
Defendants registered at least forty domain names that were
intentionally identical or confusingly similar to Palace Resorts’
distinctive marks Accordingly, Palace Resorts has shown that
Defendants acted in bad faith as defined by the Anti-Cybersquatting
Act.

(D.E. 240, at 17.)

Furthermore, the harm to Plaintiff has been substantial. Defendants contend that Plaintiff
did not suffer any harm and rely on Plaintiff s abandonment of their damages claim as evidence of
Plaintiff’s concession on that point. But the harm Defendants’ caused transcends financial
damages As mentioned above, the Court expressly found in its June 12, 2018 Order on Summary
Judgment that Defendants benefitted from, and ultimately tarnished, Plaintiff s goodwill. More
specifically, the Court found that “Defendants’ [bad-faith] efforts to mimic the appearance of
authentic Palace Resorts websites [was done with] . . . knowledge that doing so would harm Palace
Resorts and the value of its trademarks.” (D.E. 240, at 17.) Furthermore, the Court also found that
there had been “multiple instances of actual customer confusion where the customer believed he

booked his reservation through Palace Resorts’ website, when in fact he booked his reservation

through Defendants’ website on one of the . . . [infringing] domain names.” (Id.) And as Plaintiff

13

explains, in operating the infringing domains Defendants “can offer poor customer services
without accountability if the customer blames the resort and not [Defendants].” (D.E. 270, at 33.)

For these reasons, and for all the reasons set forth in the Order on summary judgment, the
Court concludes that Plaintiff Palace Resorts is entitled to $l0,000 per domain name, for a total of

$400,000.

a. Defendants’ Arguments and the “Safe Harbor” Provision of the
Anticybersquatting Act

Defendants’ brief is almost entirely, as Plaintiffs anticipated, an attempt to relitigate
previously decided issues Defendants effectively ask this Court to reverse its summary judgment
Order and reconsider its dismissal of Defendants’ affirmative defenses First, the Court has already
denied Defendants’ Motion for Reconsideration of its Order on Summary Judgment and will not
now re-address the issue of Defendants’ liability under the Anticybersquatting Act. (D.E. 261 .)

Next, to quote itself on the issue of Defendants’ affirmative defenses:

. . .this Court has already rejected: (i) genericness; (ii) fair use; (iii)
acquiescence; (iv) laches; and (v) prior use. Magistrate Judge John
J. O’Sullivan thoroughly addressed and dismissed each of these
affirmative defenses in his Report and Recommendation on
Plaintiffs Motion for Preliminary lnjunction, which this Court
adopted (D.E. 94 at l7-32.) Defendants have offered no evidence
to alter Judge O’Sullivan’s analysis or his conclusions, so this Court
need not explain for a [third] time why Defendants’ defenses lack
merit. Because Judge O’Sullivan’s determinations apply with equal
force today, Defendants’ affirmative defenses fail.
(D.E. 240, at 17.)

Defendants do, however, raise one novel argument: protection under the “Safe Harbor”

provision of the Anticybersquatting Act, which provides that bad faith intent “shall not be found

in any case in which the court determines that the person believed and had reasonable grounds to

believe that the use of the domain name was fair use or otherwise lawful.” 15 U.S.C. §

14

l 125(d)(l)(B)(ii). Defendants argue that the facts support that they had an “obj ectively reasonable
belief that the registration and use of the domain names was fair use or otherwise lawful.” (D.E.
271, at 19.) Unfortunately, Defendants “cannot simply deny that [they] had any bad faith intent,
since doing so would allow any cybersquatter to use the safe harbor provision to frustrate
Congress’ purpose by artificially limiting the statute’s reach.” Vicl‘orz'a’s Cyber Secret Ltd.
Partnership v. VSecret Catalogue, Inc., 161 F. Supp. 2d 1339, 1353 (S.D. Fla. 2001) (citing
Virtual Works, Inc. v. Volkswagen of Amerz'ca, Inc., 238 F.3d 264, 270 (4th Cir. 2001)). As has
been previously discussed at length, the evidence and totality of the circumstances are clear that
Defendants operated with bad faith intent to profit from Plaintiffs protected marks “A defendant
who acts even partially in bad faith in registering a domain name is not, as a matter of law, entitled
to benefit from the Act’s safe harbor provision.” Id. (emphasis added) (internal quotations
omitted). Thus, Defendants cannot avail themselves of the safe harbor provision of the
Anticybersquatting Act.

3. “Exceptional Case” and Award of Attorneys’ Fees and Costs under 15 U.S.C.
§ 1117(a)

a. “Exceptional Case”

Under the Anticybersquatting Act, courts may only award attorneys’ fees in “exceptional
cases.” 15 U.S.C. § 1117(a). “The Eleventh Circuit has traditionally interpreted the Lanham Act’s
exceptional case standard to allow for the award of fees ‘only in exceptional circumstances and on
evidence of fraud or bad faith.”’ Tobinz'ck v. Novella, 884 F.3d 1110, 1117 (1 lth Cir. 2018)
(quoting Safeway Stores, Inc. v. Safeway Disc. Drugs, Inc., 675 F.2d 1160, 1169 (l lth Cir. 1982)).
ln light of the Supreme Court’s decision in Octane Fz'tness, LLC v. Icon Health & Fz'tness, Inc.,
572 U.S. 545 (2014), and the “unanimous voice of other circuits,” however, the Eleventh Circuit

has abrogated its past precedent and concluded that “to be an ‘exceptional case’ under the Lanham

15

Act requires only that a case ‘stands out from others,’ either based on the strength of the litigating
positions or the manner in which the case was litigated.”’ Ia'. at 1118. Most importantly, “the
district court has the discretion to determine whether a case stands out from others based on the
totality of the circumstances.” Domond v. PeopleNelworkAPS, No. 17-15576, 2018 WL 4519930,
at *2 (1 lth Cir. Sept. 20, 2018) (citing Tobinick, 884 F.3d at 1117).

Here, analyzing the facts and circumstances of the case under either approach, the outcome
is the same: the case is exceptional. As noted above, the Court has already found Defendants acted
in bad faith. Moreover, as Plaintiff outlines, Defendants’ manner of litigation leaves much to be
desired. Defendants have filed countless extension requests4, refused to engage in good faith
discovery necessitating Court interventions, misrepresented facts to the Court6, and filed
cancellation proceedings with the United States Patent and Trademark Off`ice in an attempt to stay
this action7. Certainly, these facts are sufficient for this Court to exercise its discretion and find
this case meets the standard and “stands out from the others” warranting fees under the Lanham
Act,

b. Amount of Fees and Costs

Based on counsels’ affidavits attached to the trial briefs, it is clear Plaintiff is requesting
attorneys’ fees and costs for the entirety of the caseg. Given that the Court is only considering
attorneys’ fees and costs pursuant to liability under the Anticybersquatting Act claim, the request

is overly broad and must be tailored appropriately. Accordingly, Plaintiff shall file a separate

 

“ See D.E. 23, 25, 120, 127, 136, 145, 202, and 231.

5 See D.E. 172, Order on Plaintiff’s Motion to Compel Discovery (D.E. 1 19) and Plaintiff's Motion for Order to Show
Cause Why Defendants Should Not Be Sanctioned for F ailure to Comply with Preliminary lnjunction (D.E. 151).

6 See D.E. 41, at 83:5-12 (Magistrate Judge O’Sullivan admonished Defendants for misrepresenting provisions of the
Wholesaler Contract, stating “[l]t’s a big mistake to try to put this in front of the Court and say, hey, they agreed that
we can do whatever we want . . . 1 think it’s a misstatement to this Court to use this 1 think this is subterfuge.”).

7 See D.E. 206, Defendants’ Motion to Stay.

8 Specifically, Plaintiff is requesting $906,602.50 in attorneys’ fees for Traverse Legal, PLC; $14,850.00 in fees for
Reich Rodriguez, P.A.; and $530,087.86 in fees and $2,920.61 in costs for Tenzer Arrieta PLLC.

16

motion for attomeys’ fees and costs detailing its request as it relates only to the work done on
behalf of Palace Resorts on its Anticybersquatting Act claim by no later than Fridayz March 291

2019.

III. CONCLUSION

The Court has considered the briefs, the replies, the pertinent portions of the record, and
is otherwise fully advised in the premises, it is ADJUDGED as follows:

0 Defendants shall transfer all of the following forty (40) lnfringing Domain Names
to Plaintiff Palace Resorts within fourteen (14) days of the date of this Order:

 

~ 1. beachpalacecancunhotel.com
2. beachpalacecancunresort.com
3. beachpalace.tv
4. beachpalacegrand.com
5. palacecancunhotel.com
6. palacecozumel.com
7. islamujerespalace.com
8. islamujerespalacegrand.com
9. palaceislamuj eres.com
10. islamuj erespalaceresort.com
1 l. leblanc-cancun.com
12. leblanc-hotel.com
13. leblancancunspa.com
14. leblanccancunresort.com
15. leblancresortspa.com
16. moonpalacecancunresort.com
17. moonpalacepuntacanahotel.com
1 8. moonpalaceresortpuntacana.corn
19. moonpalacepuntacanaresort.com
20. moonpalacejamaicagrand.com
21 . moonpalacej amaicaresort.com
22. moonpalaceochorios.com
23. moonpalacerivieramaya.com
24. palacej amaicagrande.com
25. palaceresortsguide.com
26. xpu-hapalaceresort.com
27. palaceplayacar.com
28. playacarpalace.com
29. playacarpalacegrand.com
30. playacarpalaceresort.com
3 1. palaceplayacarresort.com
32. sunpalacecancunresort.com

 

 

 

17

 

3 3 . sunpalaceresort.com

34. sunpalace.tv

35 . palacecancunresort.com

36. cancunandbeachpalace.com
37. cancunpalace.tv

3 8. cancunpalacelasamericas.com
39. cancunpalacespecials.com
40. palacecancun.com

 

 

 

0 Plaintiff is entitled to statutory damages in the amount of $10,000 per lnfringing
Domain Name, for a total of $400,000.

0 This case is “exceptional” under the standard set forth by the Eleventh Circuit in
Tobim'ck v. Novella, 884 F.3d 1110 (1 lth Cir. 2018), and thus Plaintiff is entitled
to reasonable attorneys’ fees and costs Plaintiff is directed to file a separate motion
for attorneys’ fees and costs in accordance with the Court’s aforementioned
instructions by no later than Fridav, March 29, 2019. Failure to file the motion by
this deadline will result in a forfeiture of the award.

h
DONE AND ORDERED in Chambers at Miami, Florida, this g 5 of February 2019.

FEDERI . ORENO
UNITED STATES DlSTRlCT JUDGE

Copies furnished to:
Counsel of Record

18

